ORDER

Aventis Pharma S.A. et al. (Aventis) move to dismiss Amphastar Pharmaceuticals, Inc.’s appeal, 05-1539, of a claim construction ruling in Aventis Pharma S. A v. Amphastar Pharmaceuticals, Inc., 03-CV-887 (C.D.Cal. Oct. 21, 2004). Amphastar does not oppose.*
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Aventis’ unopposed motion to dismiss Amphastar’s appeal, 05-1539, is granted.
(2) All sides shall bear their own costs for 05-1539.

 We note that Amphastar states that it "does not oppose Aventis’ Motion in so far as it seeks to dismiss Amphastar’s Cross-Appeal without prejudice.” However, it is not the practice of this court to dismiss with or without prejudice.